Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-19-00023-CR

                                    Murjan Issack ABDI,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016CR8191B
                          Honorable Sid L. Harle, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Court-
appointed appellate attorney Patrick Ballantyne’s motion to withdraw is GRANTED.

       SIGNED February 6, 2019.


                                              _________________________________
                                              Patricia O. Alvarez, Justice